MEMORANDUM**
Eli Jensen petitions pro se for review of a Supplemental Decision and Order of the National Labor Relations Board dismissing an unfair labor practice complaint against American Golf Corporations d/b/a Mountain Shadows Gold Resort. We have jurisdiction pursuant to 29 U.S.C. § 160(f). We review for substantial evidence, Nabors Alaska Drilling, Inc. v. NLRB, 190 F.3d 1008, 1013 (9th Cir.1999), and we deny the petition.
Substantial evidence supports the Board’s dismissal of Jensen’s unlawful suspension and termination complaints because the flyer Jensen distributed to local residents on March 5, 1996 disparaged his employer without reference to a labor dispute, and therefore Jensen was not engaged in a protected activity. See NLRB v. Elec. Workers Local 1229 (Jefferson Standard Broad. Co.), 346 U.S. 464, 471, 74 S.Ct. 172, 98 L.Ed. 195 (1953). Moreover, substantial evidence supports the Board’s conclusion that the employer took adverse employment action against Jensen because of this unprotected activity. See Nabors, 190 F.3d at 1014-15.
Jensen’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.